DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet”, the “interior space of the duct associated with the inlet” and the “interior space of the duct associated with the opening” in claims 1, 7 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
3.	Claims 7-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 7 recites the limitation “the inlet” in line 19. There is insufficient antecedent basis for this limitation in the claim.
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertin et al. (US 3029045 A), hereinafter “Bertin”. 
7.	Regarding Claim 1, Bertin discloses a duct configured to increase thrust produced by a fan (c. 1, ln. 11-25, c. 1, ln. 61-69; a duct configured to increased thrust produced by a fan via entrained airflow through opening 3 downstream of the fan 12 via a manifold feeding pressure fluid through pipe 5 as seen in FIGS. 1-3) comprising:
	an inlet for receiving air into the duct (an inlet being upstream of the fan 12 which by definition receives air and into the duct);
	an interior surface configured to surround a rotation axis of the fan (interior surface of the duct surrounding a rotation of axis of the fan 12 as seen in FIG. 3), the interior surface comprising: 
a nozzle portion (upper portion of the duct in proximity to the inlet) configured to be located upstream of the fan (12); and 
a diffuser portion (portion of the duct in proximity to the opening 3) configured to be located downstream of the fan (12), the diffuser portion having a divergence angle defined as an angle between the diffuser portion and the rotation axis of the fan (a portion of the duct extending between the nozzle and the diffuser being curved and having a divergent angle);
wherein the interior surface defines an opening (3) configured to introduce additional airflow along the diffuser portion (c. 1, ln. 45-60; opening 3 configured to introduce additional airflow along the diffuser portion via airflow supplied through pipe 5), wherein the opening is configured to expel air from the duct and wherein the opening is not the inlet (air 6 expelled from opening 9, and the inlet being separate from opening 3 as clearly seen in FIGS. 1-2); and
wherein the opening (3) is disposed downstream relative to a blade (blades of fan 12 as seen in FIGS. 1-3) of the fan (12); and
 	wherein the nozzle portion and the diffuser portion form an at least partially annular portion of a plenum (4) around the fan (12) and wherein the opening (3) is an outlet of the plenum (4); and
	wherein an interior space of the duct associated with the inlet is not segregated from an interior space of the duct associated with the opening (an interior space of the duct as seen in FIGS. 1-3 which includes plenum 4 is clearly not segregated from an interior space of the duct with the opening 3).
8.	Regarding Claim 3, Bertin discloses the duct of claim 1, wherein the divergence varies along a length of the diffuser portion (the varying divergence angle of diffuser portion as seen in FIG. 3).
9.	Regarding Claim 4, Bertin discloses the duct of claim 1, wherein the opening extends around a circumference of the interior surface of the duct (opening 3 surrounding a circumference of the interior surface of the duct as seen in FIG. 3).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al. (US 3029045 A), in view of Marze et al. (US 5634611 A), hereinafter “Marze”. 
12.	Regarding Claim 2, Bertin discloses the duct of claim 1.
	Bertin is silent regarding the divergence angle is specifically greater than ten degrees. 
	Marze discloses a duct (Marze Abstract), including a diffuser having a divergence angle greater than ten degrees (c. 4, ln. 22-27, c. 6, ln. 44-49, c. 15, ln. 1-3 discloses diffuser L1/L2/21 having a divergence angle up to twenty degrees as seen in FIG. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bertin as taught by Marze such that the divergence angle is greater than degrees. In doing so, the duct is optimized by increasing thrust for a given amount of power for driving the fan. (c. 4, ln. 22-27 and c. 6, ln. 44-49).

13.	Claims 5, 7, 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al. (US 3029045 A), in view of Longhouse (US 3937192 A).
14.	Regarding Claim 5, Bertin discloses the duct of claim 4.
	Bertin is silent regarding a cylindrical portion of the interior surface.
	Longhouse discloses a device for producing thrust (Abstract, c. 1, ln. 44-50; pulley arrangement 12 of engine 10 for driving fan 14 which produces thrust as seen in FIGS. 4-5) comprising:
wherein the interior surface further includes a cylindrical portion between the nozzle portion and the diffuser portion (cylindrical portion 64 extending between nozzle portion 62 and diffuser portion 68 as seen in FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bertin to use the arrangement of Longhouse, as a known duct interior surface arrangement for the purpose of optimizing the thrust generated.
15.	Regarding Claim 7, Bertin discloses a device for producing thrust (FIGS. 1-3), comprising: 
	 a fan (12) configured to rotate about a rotation axis (a rotation axis as seen in FIGS. 1-2); 
a duct (a duct as seen in FIGS. 1-3) surrounding the fan (12), the duct comprising: 
an interior surface facing the rotation axis (interior surface of the duct surrounding and facing the rotation of axis of fan 12 as seen in FIGS. 1-3) comprising: 
a nozzle portion (upper portion of the duct in proximity to the inlet) located upstream of the fan (12); and 
a diffuser portion (portion of the duct in proximity to the opening 3) located downstream of the fan (112), the diffuser portion having a divergence angle (the curvature of the diffuser portion achieving a divergence angle as seen in FIGS. 1-3) defined as an angle between the diffuser portion and the rotation axis of the fan (FIGS. 1-3); 
wherein the interior surface defines an opening (3) configured to introduce additional airflow along the diffuser portion (c. 1, ln. 45-60; opening 3 configured to introduce additional airflow along the diffuser portion via airflow supplied through pipe 5); and 
a channel extending from the opening in the interior surface of the duct to a plenum (channel extending between opening 3 to a plenum 4 as seen in FIGS. 1-3), and
wherein the opening (3) is disposed downstream relative to a blade of the fan (12); and
wherein the nozzle portion and the diffuser portion form an at least partially annular portion of the plenum (4) around the fan (12) and wherein the opening (3) is an outlet of the plenum (4); and
wherein an interior space of the duct associated with the inlet is not segregated from an interior space of the duct associated with the opening (an interior space of the duct as seen in FIGS. 1-3 which includes plenum 4 is clearly not segregated from an interior space of the duct with the opening 3).
	Bertin is silent regarding an airflow intake.
	Longhouse discloses a device for producing thrust (Abstract, c. 1, ln. 44-50; pulley arrangement 12 of engine 10 for driving fan 14 which produces thrust as seen in FIGS. 4-5) comprising:
		a channel extending from the opening in the interior surface of the duct to an airflow intake (the surrounding surfaces of opening 65 which includes a portion of the interior surface of duct 60 upstream of the fan as well as a lower surface of shroud 54 leading to an airflow intake as indicated by an airflow air achieves a channel as seen in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bertin to use the arrangement of Longhouse, as a known airflow intake and duct arrangement for the purpose of providing thrust augmentation by utilizing ambient air.
16.	Regarding Claim 10, modified Bertin discloses (see Bertin) the device of claim 7, wherein the opening extends around a circumference of the interior surface of the duct (pening 3 surrounding a circumference of the interior surface of the duct as seen in FIG. 3. 
17.	Regarding Claim 13, modified Bertin discloses (see Bertin) the device of claim 7, wherein the divergence varies along a length of the diffuser portion (varying curvature of diffuser portion as seen in FIGS. 1-3).
18.	Regarding Claim 14, modified Bertin discloses (see Bertin) the device of claim 13, wherein the divergence angle (curvature of diffuser portion) increases (FIG. 3) with distance from the fan (12).

19.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al. (US 3029045 A) and Longhouse (US 3937192 A) as applied to Claim 7 above, and further in view of Marze et al. (US 5634611 A), hereinafter “Marze”.
20.	Regarding Claim 12, modified Bertin discloses the device of claim 7.
Modified Bertin is silent regarding the divergence angle is specifically greater than ten degrees. 
	Marze discloses a duct (Marze Abstract), including a diffuser having a divergence angle greater than ten degrees (c. 4, ln. 22-27, c. 6, ln. 44-49, c. 15, ln. 1-3 discloses diffuser L1/L2/21 having a divergence angle up to twenty degrees as seen in FIG. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bertin as taught by Marze such that the divergence angle is greater than degrees. In doing so, the duct is optimized by increasing thrust for a given amount of power for driving the fan (Marze c. 4, ln. 22-27 and c. 6, ln. 44-49).

21.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al. (US 3029045 A) and Longhouse (US 3937192 A) as applied to Claim 7 above, and further in view of Velazquez (US 3807662 A).
22.	Regarding Claim 8, modified Bertin discloses the device of claim 7. 
	Modified Bertin is silent regarding the airflow intake is remote from the duct. 
	Velazquez discloses a device for producing thrust (Velazquez Abstract and FIG. 4), including an airflow intake is remote from the duct (c. 5, ln. 36-42 discloses airflow intake 23 and a duct 25 extending from a diffuser 24 as such the intake 23 is remote from the duct as seen in FIG. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bertin to use the arrangement of Velazquez, as a known arrangement of an intake relative to a duct for the purpose of optimizing the thrust generated. 

23.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al. (US 3029045 A) and Longhouse (US 3937192 A) as applied to Claim 7 above, and further in view of Thomassin et al. (US 20170267341 A1), hereinafter “Thomassin”. 
24.	Regarding Claim 9, modified Bertin discloses the device of claim 7.
	Modified Bertin is silent regarding a second fan.
	Thomassin discloses a device for producing thrust (Abstract and FIG. 3), including a second fan (82) within the channel (80).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bertin to use the arrangement of Thomassin, as a known arrangement of a fan inside a channel for the purpose of providing pressurized air. 

25.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stucki (US 9701405 B2), in view of Longhouse (US 3937192 A), in view of Bertin et al. (US 3029045 A).
26.	Regarding Claim 15, Stucki discloses an aircraft (Abstract and FIG. 2), comprising:
	a fuselage (K);
	a device for producing thrust (device 2 as seen in FIGS. 2-3 produces thrust), the device comprising: 
	a fan (21) configured to rotate about a rotation axis (rotational axis A/211 as seen in FIGS. 3 and 4b);
	a duct (201) surrounding the fan (21), the duct comprising:
		an inlet for receiving air into the duct (an inlet as seen in FIG. 5 which by definition receives air into duct 201);
		an interior surface facing the rotation axis (interior surface as seen in FIGS. 3-4a and 5 facing the rotational axis A/211);
		a nozzle portion (nozzle portion 203 as seen in FIG. 5) located upstream of the fan (21);	
		a diffuser portion (c. 6, ln. 20-22 discloses diffuser portion 204 as seen in FIG. 5) located downstream of the fan (21), the diffuser portion having a divergence angle (c. 6, ln. 22-23 disclose the diffuser portion 204 being angled and thereby achieving a divergence angle) defined as an angle between the diffuser portion (204) and the rotation axis (A/211) of the fan (21);
	a channel (Abstract and FIG. 5 wherein channel 200 consists of depths T1 and T2) extending from the fuselage (K) to the interior surface of the duct (201).
	Stucki is silent regarding the interior surface defines an opening configured to introduce additional airflow along the diffuser portion; and a channel extending from specifically the opening in the interior surface of the duct to an airflow intake. 
	Longhouse discloses a device for producing thrust (Longhouse abstract, c. 1, ln. 44-50; pulley arrangement 12 of engine 10 for driving fan 14 which produces thrust as seen in FIGS. 4-5), including:
the interior surface (interior surface of duct 60 surrounding a rotation of axis of the fan 14 as seen in FIG. 5) defines an opening (65) configured to introduce additional airflow along the diffuser portion (an airflow intake proximal to nozzle portion 62 allowing for ambient air to be introduced through opening 65 and along the diffuser portion 68); and a channel extending from the opening in the interior surface of the duct to an airflow intake (the surrounding surfaces of opening 65 which includes a portion of the interior surface of duct 60 upstream of the fan as well as a lower surface of shroud 54 leading to an airflow intake as indicated by an airflow air achieves a channel). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stucki to use the arrangement of Longhouse, as a known duct opening arrangement for the purpose of providing thrust augmentation. 
Modified Stucki is silent regarding a plenum. 
Bertin discloses a device for producing thrust (FIGS. 1-3) comprising:
an inlet for receiving air into the duct (an inlet being upstream of the fan 12 which by definition receives air and into the duct);
wherein the opening is configured to expel air from the duct and wherein the opening is not the inlet (air 6 expelled from opening 9, and the inlet being separate from opening 3 as clearly seen in FIGS. 1-2);
wherein the nozzle portion (upper portion of the duct in proximity to the inlet) and the diffuser portion (portion of the duct in proximity to the opening 3) form an at least partially annular portion of the plenum (4) around the fan (12) and wherein the opening (3) is an outlet of the plenum (4); and
wherein an interior space of the duct associated with the inlet is not segregated from an interior space of the duct associated with the opening (an interior space of the duct as seen in FIGS. 1-3 which includes plenum 4 is clearly not segregated from an interior space of the duct with the opening 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Stucki to use the arrangement of Bertin, as a known arrangement of a duct with a plenum for the purpose of providing entrainment such that the thrust can be augmented. 
27.	Regarding Claim 17, modified Stucki discloses (see Stucki) the aircraft of claim 15, the rotation axis (A/211) is approximately perpendicular to a longitudinal plane (L) generally bisecting the aircraft (FIS. 2-3 and 5).

28.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stucki (US 9701405 B2), Longhouse (US 3937192 A) and Bertin et al. (US 3029045 A) as applied to Claim 15 above, and further in view of Heid (US 20130119186 A1).
29.	Regarding Claim 16, modified Stucki discloses the aircraft of claim 15. 
	Modified Stucki is silent regarding the rotation axis is approximately parallel to a longitudinal plane generally bisecting the aircraft.
	Heid discloses an aircraft (Heid Abstract and FIG. 1), including the rotation axis of the fan (rotation axis RQ of fan 200 as seen in FIG. 2) is approximately parallel to a longitudinal plane generally bisecting the aircraft (a longitudinal plane extending longitudinal about aircraft 100 as supported by para. [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Stucki to use the arrangement of Heid, as a known fan arrangement for the purpose of producing thrust to compensate for the torque produced by a main rotor of an aircraft (Heid Abstract).

30.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stucki (US 9701405 B2), Longhouse (US 3937192 A) and Bertin et al. (US 3029045 A) as applied to Claim 15 above, and further in view of Thomassin et al. (US 20170267341 A1), hereinafter “Thomassin”. 
31.	Regarding Claim 18, modified Stucki discloses the aircraft of claim 17.
	Modified Stucki is silent regarding a second fan within the channel. 
Thomassin discloses a device for producing thrust (Abstract and FIG. 3), including a second fan (82) within the channel (80).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Stucki to use the arrangement of Thomassin, as a known arrangement of a fan inside a channel to provide pressurized air. 

32.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stucki (US 9701405 B2), Longhouse (US 3937192 A), Bertin et al. (US 3029045 A) and Thomassin et al. (US 20170267341 A1) as applied to Claim 18 above, and further in view of Allongue (US 5240205 A).
33.	Regarding Claim 19, modified Stucki discloses the aircraft of claim 18.
	Modified Stucki is silent regarding a slit extending along a portion of a tail boom.
	Allongue discloses anti-torque system for helicopters (Allongue Abstract and FIG. 1), including a slit extending along a portion of a tail boom (c. 5, ln. 5-15 discloses slits 9 extending along a portion of tail boom 3), the slit being configured to allow air to flow from the channel to an exterior surfaces of the tail boom (c. 5, ln. 5-15 discloses airflow through a channel of boom due to intakes 11 and mechanical blower 10 contributing to the discharge of air through slits 9 as seen in FIGS. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Stucki as taught by Allongue such that a slit extends along a portion of a tail boom, the slit being configured to allow air to flow from the channel to an exterior of the tail boom. In doing so, the aircraft’s performance is optimized by having means for counteracting the torque produced by a main rotor.

34.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stucki (US 9701405 B2), Longhouse (US 3937192 A) and Bertin et al. (US 3029045 A) as applied to Claim 15 above, and further in view of Marze et al. (US 5634611 A), hereinafter “Marze”.
35.	Regarding Claim 20, modified Stucki discloses the aircraft of claim 15.
	Modified Stucki is silent regarding the divergence angle is greater than ten degrees.
	Marze discloses a duct (Marze Abstract), including a diffuser having a divergence angle greater than ten degrees (c. 4, ln. 22-27, c. 6, ln. 44-49, c. 15, ln. 1-3 discloses diffuser L1/L2/21 having a divergence angle up to twenty degrees as seen in FIG. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Stucki as taught by Marze such that the divergence angle is greater than degrees. In doing so, the duct is optimized by increasing thrust for a given amount of power for driving the fan (Marze; c. 4, ln. 22-27 and c. 6, ln. 44-49).

Response to Arguments
Applicant’s arguments filed on 04/18/2022 with respect to the rejection(s) of claim(s) 1, 7 and 15 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bertin et al. (US 3029045 A) as applied to claim(s) 1, 7 and 15 as discussed above. Furthermore, Bertin (US 2922277 A) as well as Soulez-Lariviere et al. (US 3230702 A) each individually anticipate claims 1 and 7. 

Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Coanda (US 3047208 A), Soulez-Lariviere et al. (US 3230702 A) and Bertin (US 2922277 A) disclose thrust augmentation for a duct.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

		
/Richard R. Green/Primary Examiner, Art Unit 3647